Exhibit 10.1

C & J ENERGY SERVICES, INC.

2017 MANAGEMENT INCENTIVE PLAN

 

  1. Purpose.

The purpose of the Plan is to assist the Company to attract, retain, incentivize
and motivate officers and employees of, consultants to, and non-employee
directors providing services to, the Company or its Subsidiaries and to promote
the success of the Company’s business by providing such participating
individuals with a proprietary interest in the performance of the Company. The
Company believes that this incentive program will cause participating officers,
employees, consultants and non-employee directors to increase their interest in
the welfare of the Company or its Subsidiaries and to align those interests with
those of the shareholders of the Company, its Subsidiaries and Affiliates.

 

  2. Definitions. For purposes of the Plan:

2.1.    “Affiliate” shall mean, any entity that the Company, either directly or
indirectly through one or more intermediaries, is in common control with, is
controlled by or controls, each within the meaning of the Securities Act.

2.2.    “Award” means, individually or collectively, a grant of an Option,
Restricted Share, a Restricted Share Unit, a Share Appreciation Right, a
Performance Award, a Dividend Equivalent Right, a Share Award, an Other
Share-Based Award, a Cash Award, a Substitute Award or any combination of the
foregoing.

2.3.    “Award Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Award and setting forth the
terms and conditions thereof.

2.4.    “Board” means the Board of Directors of the Company.

2.5.    “Cause” means, with respect to the Termination of a Participant by the
Company or any Subsidiary of the Company that employs such individual or to
which the Participant performs services (or by the Company on behalf of any such
Subsidiary), such Participant’s (i) refusal or neglect to perform substantially
his or her employment-related duties or services, (ii) personal dishonesty,
incompetence, willful misconduct or breach of fiduciary duty, (iii) indictment
for, conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony or his or her willful violation of any applicable law
(other than a traffic violation or other offense or violation outside of the
course of employment or services to the Company or its Subsidiaries which does
not adversely affect the Company and its Subsidiaries or its reputation or the
ability of the Participant to perform his or her employment-related duties or
services or to represent the Company or any Subsidiary of the Company that
employs such Participant or to which the Participant performs services), (iv)
failure to reasonably cooperate, following a request to do so by the Company, in
any internal or governmental investigation of the Company or any of its
Subsidiaries or (v) material breach of any written covenant or agreement with
the Company or any of its Subsidiaries not to disclose any information
pertaining to the Company or such Subsidiary or not to compete or interfere with
the Company or such Subsidiary; provided that, in the case of any Participant
who, as of the date of determination, is party to an effective services,
severance or employment agreement with the Company or any Subsidiary, “Cause”
shall have the meaning, if any, specified in such agreement



--------------------------------------------------------------------------------

2.6.    “Cash Awards” means Cash Awards granted to an Eligible Individual under
Section 10.2.

2.7.    “Change in Capitalization” means any increase or reduction in the number
of Shares, any change (including, but not limited to, in the case of a spin-off,
extraordinary dividend (whether in cash or property) or other distribution in
respect of Shares, a change in value) in the Shares or any exchange of Shares
for a different number or kind of shares or other securities of the Company or
another corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants, rights
or debentures, share dividend, share split or reverse share split, cash
dividend, property dividend, combination or exchange of shares, repurchase of
shares, change in corporate structure or any similar corporate event or
transaction.

2.8.    “Change in Control” means the occurrence of any of the following after
the Effective Date:

(a)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than a Permitted Holder, acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities; provided, however, that if the
Company engages in a merger or consolidation in which the Company or surviving
entity in such merger or consolidation becomes a subsidiary of another entity,
then references to the Company’s then outstanding securities shall be deemed to
refer to the outstanding securities of such parent entity;

(b)    a change in the composition of the Board such that the “Continuing
Directors” cease for any reason to constitute at least seventy percent (70%) of
the Board. The “Continuing Directors” shall mean those members of the Board who
either: (x) were directors on the Effective Date; or (y) were elected by, or on
the nomination or recommendation of, at least a three-quarters (3/4) majority
(consisting of at least four (4) directors) of the Board who were or become
Continuing Directors;

(c)    the consummation of a merger or consolidation of the Company with any
corporation, including without limitation, a reverse or forward triangular
merger, and the Company’s shareholders prior to such transaction own less than a
majority of the voting securities of the surviving or resulting corporation or
entity after the transaction;

(d)    the consummation of a tender offer or exchange offer by a person or group
of persons (other than the Company or a Permitted Holder) for the ownership of
more than fifty percent (50%) of the Company’s voting securities; or

 

2



--------------------------------------------------------------------------------

(e)    the sale or disposition (other than a pledge or similar encumbrance) by
the Company of all or substantially all of the assets of the Company, other than
to a Permitted Holder or Permitted Holders;

provided, however, if a Change in Control constitutes a payment event with
respect to any deferred compensation that is subject to Section 409A, a
transaction or event described in paragraph (a), (b), (c), (d) or (e) shall
constitute a Change in Control only if such transaction or event constitutes a
“change in control event” as defined in Treasury Regulation Section l
.409A-3(i)(5). Notwithstanding the foregoing, the parties acknowledge and agree
that the restructuring transactions (specifically including the change in
ownership and Board composition) contemplated by the Plan of Reorganization
arising under the Company’s (including certain of its subsidiaries) voluntary
petitions for reorganization filed on July 20, 2016 seeking relief under the
provisions of Chapter 11 of the United States Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas, Houston Division
under the caption “In re: CJ Holding Co., et al., Case No. 16-33590”, including
the emergence from bankruptcy as contemplated thereby, shall not constitute a
Change in Control for purposes of this Agreement.

2.9.    “Code” means the Internal Revenue Code of 1986, as amended.

2.10.    “Committee” means the Compensation Committee of the Board which
administers the Plan as provided in Section 3.

2.11.    “Company” means C&J Energy Services, Inc., a Delaware corporation, or
any successor thereto.

2.12.    “Consultant” means any consultant or advisor who is a natural person
and who renders services to the Company or a Subsidiary that (a) are not in
connection with the offer and sale of the Company’s securities in a capital
raising transaction and (b) do not directly or indirectly promote or maintain a
market for the Company’s securities, but who is not an Employee or Director.

2.13.    “Corporate Transaction” means (a) a merger, consolidation,
reorganization, recapitalization or other similar change in the Company’s common
shares or (b) a liquidation or dissolution of the Company. For the avoidance of
doubt, a Corporate Transaction may be a transaction that is also a Change in
Control.

2.14.    “Covered Employee” means, for any Performance Cycle:

(a)    an Employee who

(i)    as of the beginning of the Performance Cycle is an officer subject to
Section 16 of the Exchange Act, and

(ii)    prior to determining Performance Objectives for the Performance Cycle
pursuant to Section 9, the Committee designates as a Covered

 

3



--------------------------------------------------------------------------------

Employee for purposes of the Plan; provided that, if the Committee does not make
the designation in clause (ii) for a Performance Cycle, all Employees described
in clause (i) shall be deemed to be Covered Employees for purposes of the Plan,
and

(b)    any other Employee that the Committee designates as a Covered Employee
for purposes of the Plan.

2.15.    “Director” means a member of the Board.

2.16.    “Disability” means permanent and total disability as defined in Code
Section 22(e)(3). A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Participant
shall submit to any reasonable examination(s) required by such physician upon
request. Notwithstanding the foregoing provisions of this Section 2.15, in the
event any Award is considered to be “deferred compensation” as that term is
defined under the Nonqualified Deferred Compensation Rules, then, in lieu of the
foregoing definition and to the extent necessary to comply with the requirements
of the Nonqualified Deferred Compensation Rules, the definition of “Disability”
for purposes of such Award shall be the definition of “disability” provided for
under the Nonqualified Deferred Compensation Rules.

2.17.    “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

2.18.    “Dividend Equivalent Right” means a right to receive cash, Shares,
other Awards or other property based on the value of dividends that are paid
with respect to Shares.

2.19.    “Effective Date” means the date of the Plan’s approval by the
Compensation Committee of the Board.

2.20.    “Eligible Individual” means any Employee, Director or Consultant.

2.21.    “Employee” means any individual performing services for the Company or
a Subsidiary and designated as an employee of the Company or the Subsidiary on
its payroll records. An Employee shall not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or any Subsidiary, or between
the Company and any Subsidiaries.

2.22.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.23.    “Fair Market Value” on any date means:

 

4



--------------------------------------------------------------------------------

(a)    if the Shares are listed for trading on the New York Stock Exchange, the
closing price at the close of the primary trading session of the Shares on such
date on the New York Stock Exchange, or if there has been no such closing price
of the Shares on such date, on the next preceding date on which there was such a
closing price;

(b)    if the Shares are not listed for trading on the New York Stock Exchange,
but are listed on another national securities exchange, the closing price at the
close of the primary trading session of the Shares on such date on such
exchange, or if there has been no such closing price of the Shares on such date,
on the next preceding date on which there was such a closing price;

(c)    if the Shares are not listed on the New York Stock Exchange or on another
national securities exchange, the last sale price at the end of normal market
hours of the Shares on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or, if no such price
shall have been quoted for such date, on the next preceding date for which such
price was so quoted; or

(d)    if the Shares are not listed for trading on a national securities
exchange or are not authorized for quotation on NASDAQ, the fair market value of
the Shares as determined in good faith by the Committee taking into account any
factors the Committee deems appropriate (including without limitation the
Nonqualified Deferred Compensation Rules),, and in the case of Incentive Stock
Options, in accordance with Section 422 of the Code.

2.24.    “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

2.25.    “Nonemployee Director” means a Director of the Board who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

2.26.    “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of Section 409A and/or 457A of the Code, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

2.27.    “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

2.28.    “Option” means a Nonqualified Stock Option or an Incentive Stock
Option.

2.29.    “Option Price” means the price at which a Share may be purchased
pursuant to an Option.

2.30.    “Other Share-Based Awards” means Other Share-Based Awards granted to an
Eligible Individual under Section 10.2.

 

5



--------------------------------------------------------------------------------

2.31.    “Outside Director” means a Director of the Board who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

2.32.    “Parent” means any corporation which is a “parent corporation” (within
the meaning of Section 424(e) of the Code) with respect to the Company.

2.33.    “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.

2.34.    “Performance Awards” means Performance Share Units, Performance Units,
Performance-Based Restricted Shares or any combination of the foregoing.

2.35.    “Performance-Based Compensation” means any Award that is intended to
constitute “performance based compensation” within the meaning of Section 162(m)
of the Code and the regulations promulgated thereunder.

2.36.    “Performance-Based Restricted Shares” means Shares issued or
transferred to an Eligible Individual under Section 9.2.

2.37.    “Performance Cycle” means the time period specified by the Committee at
the time a Performance Award is granted during which the performance of the
Company, a Subsidiary or a Division will be measured.

2.38.    “Performance Objectives” means the objectives set forth in Section 9.3
for the purpose of determining, either alone or together with other conditions,
the degree of payout and/or vesting of Performance Awards.

2.39.    “Performance Share Units” means Performance Share Units granted to an
Eligible Individual under Section 9.1(b).

2.40.    “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1(a).

2.41.    “Permitted Holder” shall mean (i) any trustee or other fiduciary
holding securities of the Company under an employee benefit plan of the Company
or any of its affiliates, (ii) any subsidiary of the Company that is at least
80% owned by the Company and (iii) any corporation, partnership, limited
liability company or other entity owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of securities of the Company.

2.42.    “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange
Act.

2.43.    “Plan” means this C & J Energy Services, Inc., 2017 Management
Incentive Plan, as amended from time to time.

 

6



--------------------------------------------------------------------------------

2.44.    “Plan Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 15 hereof.

2.45.    “Restricted Shares” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.1.

2.46.    “Restricted Share Units” means rights granted to an Eligible Individual
under Section 8.2 representing a number of hypothetical Shares.

2.47.    “Securities Act” means the Securities Act of 1933, as amended.

2.48.    “Share Award” means an Award of Shares granted pursuant to Section
10.1.

2.49.    “Shares” means the common share, par value $0.01 per share, of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.

2.50.    “Share Appreciation Right” means a right to receive all or some portion
of the increase, if any, in the value of the Shares as provided in Section 6
hereof.

2.51.    “Subsidiary” means any corporation which is a subsidiary corporation
within the meaning of Section 424(f) of the Code with respect to the Company.

2.52.    “Substitute Award” means an Award granted pursuant to Section 10.3 of
the Plan.

2.53.    “Ten-Percent Shareholder” means an Eligible Individual who, at the time
an Incentive Stock Option is to be granted to him or her, owns (within the
meaning of Section 422(b)(6) of the Code) share possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of the
Company, a Parent or a Subsidiary.

2.54.    “Termination”, “Terminated” or “Terminates” shall mean (a) with respect
to a Participant who is an Employee, the date such Participant ceases to be
employed by the Company and its Subsidiaries, (b) with respect to a Participant
who is a Consultant, the date such Participant ceases to provide services to the
Company and its Subsidiaries or (c) with respect to a Participant who is a
Director, the date such Participant ceases to be a Director, in each case, for
any reason whatsoever (including by reason of death, Disability or adjudicated
incompetency). Unless otherwise set forth in an Award Agreement, (a) if a
Participant is both an Employee and a Director and terminates as an Employee but
remains as a Director, the Participant will be deemed to have continued in
employment without interruption and shall be deemed to have Terminated upon
ceasing to be a Director and (b) if a Participant who is an Employee or a
Director ceases to provide services in such capacity and becomes a Consultant,
the Participant will thereupon be deemed to have been Terminated.

 

7



--------------------------------------------------------------------------------

  3. Administration.

3.1.    Committee; Procedure. The Plan shall be administered by the Compensation
Committee of the Board. The Committee may adopt such rules, regulations and
guidelines as it deems are necessary or appropriate for the administration of
the Plan. The Committee shall consist of at least two (2) Directors of the Board
and may consist of the entire Board; provided, however, that (a) if the
Committee consists of less than the entire Board, then, with respect to any
Award granted to an Eligible Individual who is subject to Section 16 of the
Exchange Act, the Committee shall consist of at least two Directors of the
Board, each of whom shall be a Nonemployee Director and (b) to the extent
necessary for any Award intended to qualify as Performance-Based Compensation to
so qualify, the Committee shall consist of at least two Directors of the Board,
each of whom shall be an Outside Director. For purposes of the preceding
sentence, if one or more members of the Committee is not a Nonemployee Director
or an Outside Director but recuses himself or herself or abstains from voting
with respect to a particular action taken by the Committee, then the Committee,
with respect to that action, shall be deemed to consist only of the members of
the Committee who have not recused themselves or abstained from voting.

3.2.    Board Reservation and Delegation.

(a)    Except to the extent necessary for any Award intended to qualify as
Performance-Based Compensation to so qualify, the Board may, in its discretion,
reserve to itself or exercise any or all of the authority and responsibility of
the Committee hereunder. To the extent the Board has reserved to itself or
exercises the authority and responsibility of the Committee, all references to
the Committee in the Plan shall be to the Board.

(b)    Subject to applicable law, the Board may delegate, in whole or in part,
any of the authority of the Committee hereunder (subject to such limits as may
be determined by the Board) to any individual or committee of individuals (who
need not be Directors), including without limitation the authority to make
Awards to Eligible Individuals who are not officers or directors of the Company
or any of its Subsidiaries and who are not subject to Section 16 of the Exchange
Act. To the extent that the Board delegates any such authority to make Awards as
provided by this Section 3.2(b), all references in the Plan to the Committee’s
authority to make Awards and determinations with respect thereto shall be deemed
to include the Board’s delegate.

3.3.    Committee Powers. Subject to the express terms and conditions set forth
herein and applicable law, the Committee shall have the power from time to time
to:

(a)    select those Eligible Individuals to whom Options shall be granted under
the Plan and the number of such Options to be granted and prescribe the terms
and conditions (which need not be identical) of each such Option, including the
exercise price per Share, the vesting schedule and the duration of each Option,
and make any amendment or modification to any Award Agreement consistent with
the terms of the Plan;

 

8



--------------------------------------------------------------------------------

(b)    select those Eligible Individuals to whom other Awards shall be granted
under the Plan, determine the type of Award, the number of Shares or amount of
cash in respect of which each Award is granted and the terms and conditions
(which need not be identical) of each such Award, including the vesting schedule
and duration of such award, if applicable, and make any amendment or
modification to any Award Agreement consistent with the terms of the Plan;

(c)    construe and interpret the Plan and the Awards granted hereunder,
establish sub-plans, and establish, amend and revoke rules and regulations for
the administration of the Plan, including, but not limited to, correcting any
defect, supplying any omission or reconciling any inconsistency in the Plan or
in any Award Agreement in the manner and to the extent it shall deem necessary
or advisable, including so that the Plan and the operation of the Plan comply
with Rule 16b-3 under the Exchange Act, the Code to the extent applicable and
other applicable law, and otherwise make the Plan fully effective;

(d)    determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;

(e)    cancel, with the consent of the Participant, outstanding Awards or as
otherwise permitted under the term of the Plan;

(f)    exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and

(g)    generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among Persons who receive, or are eligible to receive,
Awards (whether or not such Persons are similarly situated). Without limiting
the generality of the foregoing, the Committee shall be entitled, among other
things, to make non-uniform and selective determinations, and to enter into
non-uniform and selective Award Agreements, as to the Eligible Individuals to
receive Awards under the Plan and the terms and provision of Awards under the
Plan. All decisions and determinations by the Committee in the exercise of the
above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having any interest
therein.

3.4.    Indemnification. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to the Plan or any transaction hereunder. The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.

 

9



--------------------------------------------------------------------------------

3.5.    No Repricing of Options or Share Appreciation Rights. The Committee
shall have no authority to make any adjustment (other than in connection with a
Change in Capitalization, a Corporate Transaction or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Share Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants or other means, unless the Company’s shareholders shall
have approved such adjustment or amendment.

3.6.    Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of
the Plan to the contrary, to comply with applicable laws in countries other than
the United States in which the Company operates or has Employees, Directors or
Consultants from time to time, or to ensure that the Company complies with any
applicable requirements of foreign securities exchanges, the Committee, in its
sole discretion, shall have the power and authority to: (i) determine which of
its Subsidiaries shall be covered by the Plan; (ii) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(iii) modify the terms and conditions of any Award granted to Eligible
Individuals outside the United States to comply with applicable foreign laws or
listing requirements of any foreign exchange; (iv) establish sub-plans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such sub-plans and/or modifications
shall be attached to the Plan as appendices), provided, however, that no such
sub-plans and/or modifications shall increase the share limitations contained in
Section 4.1; and (v) take any action, before or after an Award is granted, that
it deems advisable to comply with any applicable governmental regulatory
exemptions or approval or listing requirements of any such foreign securities
exchange. Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate any applicable
law. For purposes of the Plan, all references to foreign laws, rules,
regulations or taxes shall be references to the laws, rules, regulations and
taxes of any applicable jurisdiction other than the United States or a political
subdivision thereof.

 

  4. Shares Subject to the Plan; Grant Limitations.

4.1.    Aggregate Number of Shares Authorized for Issuance. Subject to any
adjustment as provided in the Plan, the Shares to be issued under the Plan may
be, in whole or in part, authorized but unissued Shares or issued Shares which
shall have been reacquired by the Company and held by it as treasury shares. The
aggregate number of Shares that may be made the subject of Awards granted under
the Plan shall not exceed 8,046,021 (the “Share Reserve”), and no more than
6,705,017 may be granted as Incentive Stock Options.

4.2.    Individual Participant Limit. The aggregate number of Shares that may be
the subject of an Award (other than Awards designated to be paid only in cash or
the settlement of which is not based on a number of Shares) granted to an
Eligible Individual in any calendar year may not exceed 10% of the Share
Reserve. The Fair Market Value of an Award, as

 

10



--------------------------------------------------------------------------------

determined on the date of grant, designated to be paid only in cash, or the
settlement of which is not based on a number of Shares, granted to an Eligible
Individual in any calendar year may not exceed $10,000,000. The Fair Market
Value of an Award, as determined on the date of grant, granted to a non-employee
director in any calendar year may not exceed $750,000.

4.3.    Calculating Shares Available. The Committee shall determine the
appropriate method for determining the number of Shares available for grant
under the Plan, subject to the following:

(a)    Except as provided in Section 4.3(b), in connection with the granting of
an Option, a Share Appreciation Right (other than a Share Appreciation Right
related to an Option) or a Share Award, and Other Share-Based Award or a
Substitute Award, or the granting of an Award of Restricted Share Units,
Restricted Shares, Performance-Based Restricted Shares or Performance Share
Units, the number of Shares available under this Section 4 for the granting of
further Awards shall be reduced by the number of Shares in respect of which the
Award is granted or denominated.

(b)    In the event that an Award is granted that, pursuant to the terms of the
Award Agreement, cannot be settled in Shares, the aggregate number of Shares
that may be made the subject of Awards under the Plan shall not be reduced. Any
Shares related to an Award granted under the Plan that (i) terminates by
expiration, forfeiture, cancellation or otherwise without the issuance of the
Shares, (ii) is settled in cash in lieu of Shares, or (iii) is exchanged with
the Committee’s permission, prior to the issuance of Shares, for an Award
pursuant to which no Shares may be issued, shall again be available for Awards
under the Plan.

(c)    Any Shares tendered or repurchased (i) to pay the Option Price of an
Option granted under the Plan or (ii) to satisfy tax withholding obligations
associated with an Award granted under the Plan, shall not become available
again for grant under the Plan.

 

  5. Share Options.

5.1.    Authority of Committee. The Committee may grant Options to Eligible
Individuals in accordance with the Plan, the terms and conditions of the grant
of which shall be set forth in an Award Agreement. Incentive Stock Options may
be granted only to Eligible Individuals who are employees of the Company or any
of its Subsidiaries on the date the Incentive Stock Option is granted.

5.2.    Option Price. The Option Price or the manner in which the exercise price
is to be determined for Shares under each Option shall be determined by the
Committee and set forth in the Award Agreement; provided, however, that the
exercise price per Share under each Option shall not be less than the greater of
(i) the par value of a Share and (ii) 100% of the Fair Market Value of a Share
on the date the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder).

 

11



--------------------------------------------------------------------------------

5.3.    Maximum Duration. Options granted hereunder shall be for such term as
the Committee shall determine; provided that an Incentive Stock Option shall not
be exercisable after the expiration of ten (10) years from the date it is
granted (five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, further, however, that unless the Committee provides otherwise, an
Option (other than an Incentive Stock Option) may, upon the death of the
Participant prior to the expiration of the Option, be exercised for up to one
(1) year following the date of the Participant’s death, even if such period
extends beyond ten (10) years from the date the Option is granted. The Committee
may, subsequent to the granting of any Option, extend the period within which
the Option may be exercised (including following a Participant’s Termination),
but in no event shall the period be extended to a date that is later than the
earlier of the latest date on which the Option could have been exercised and the
10th anniversary of the date of grant of the Option.

5.4.    Vesting. The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which an Option shall become vested and
exercisable. To the extent not exercised, vested installments shall accumulate
and be exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the date the Option expires. The Committee may accelerate the
exercisability of any Option or portion thereof at any time.

5.5.    Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by a Participant for the
first time during any calendar year exceeds $100,000, such Incentive Stock
Options shall be treated as Nonqualified Stock Options. In applying the
limitation in the preceding sentence in the case of multiple Option grants,
unless otherwise required by applicable law, Options which were intended to be
Incentive Stock Options shall be treated as Nonqualified Stock Options according
to the order in which they were granted such that the most recently granted
Options are first treated as Nonqualified Stock Options.

5.6.    Method of Exercise. The exercise of an Option shall be made only by
giving notice in the form and to the Person designated by the Company,
specifying the number of Shares to be exercised and, to the extent applicable,
accompanied by payment therefor and otherwise in accordance with the Award
Agreement pursuant to which the Option was granted. The Option Price for any
Shares purchased pursuant to the exercise of an Option shall be paid in any or
any combination of the following forms: (a) cash or its equivalent (e.g., a
check) or (b) if permitted by the Committee, the transfer, either actually or by
attestation, to the Company of Shares held by the Participant, such transfer to
be upon such terms and conditions as determined by the Committee or (c) in the
form of other property as determined by the Committee. Any Shares transferred to
the Company as payment of the exercise price under an Option shall be valued at
their Fair Market Value on the last business day preceding the date of exercise
of such Option. In addition, (a) the Committee may provide for the payment of
the Option Price through Share repurchase, as a result of which a number of
Shares issued upon exercise of an Option having a Fair Market Value equal to the
Option Price would be repurchased, and (b) Options

 

12



--------------------------------------------------------------------------------

may be exercised through a registered broker-dealer pursuant to such cashless
exercise procedures that are, from time to time, deemed acceptable by the
Committee. If requested by the Committee, the Participant shall deliver the
Award Agreement evidencing the Option to the Company, which shall endorse
thereon a notation of such exercise and return such Award Agreement to the
Participant. No fractional Shares (or cash in lieu thereof) shall be issued upon
exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded to the nearest number of whole Shares.

5.7.    Rights of Participants. No Participant shall be deemed for any purpose
to be the owner of any Shares subject to any Option unless and until (a) the
Option shall have been exercised pursuant to the terms thereof, (b) the Company
shall have issued and delivered Shares (whether or not certificated) to the
Participant, a securities broker acting on behalf of the Participant or such
other nominee of the Participant and (c) the Participant’s name, or the name of
his or her broker or other nominee, shall have been entered as a shareholder of
record on the books of the Company. Thereupon, the Participant shall have full
voting, dividend and other ownership rights with respect to such Shares, subject
to such terms and conditions as may be set forth in the applicable Award
Agreement.

 

  6. Share Appreciation Rights.

6.1.    Grant. The Committee may grant Share Appreciation Rights to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement. A Share Appreciation Right may be granted
(a) at any time if unrelated to an Option or (b) if related to an Option, either
at the time of grant or at any time thereafter during the term of the Option.

6.2.    Terms; Duration. Share Appreciation Rights shall contain such terms and
conditions as to exercisability, vesting and duration as the Committee shall
determine, but in no event shall they have a term of greater than ten (10)
years; provided, however, that unless the Committee provides otherwise, a Share
Appreciation Right may, upon the death of the Participant prior to the
expiration of the Award, be exercised for up to one (1) year following the date
of the Participant’s death even if such period extends beyond ten (10) years
from the date the Share Appreciation Right is granted. The Committee may,
subsequent to the granting of any Share Appreciation Right, extend the period
within which the Share Appreciation Right may be exercised (including following
a Participant’s Termination), but in no event shall the period be extended to a
date that is later than the earlier of the latest date on which the Share
Appreciation Right could have been exercised and the 10th anniversary of the
date of grant of the Share Appreciation Right.

6.3.    Amount Payable. Upon exercise of a Share Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying (i)
the excess of the Fair Market Value of a Share on the last business day
preceding the date of exercise of such Share Appreciation Right over (a) with
respect to a Share Appreciation Right unrelated to an Option, the Fair Market
Value of a Share on the date the Share Appreciation Right was granted or (b)
with respect to a Share Appreciation Right related to an Option, the Option
Price specified in the related Option (in each case, the “Base Price”) by (ii)
the number of Shares as to which the

 

13



--------------------------------------------------------------------------------

Share Appreciation Right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Share
Appreciation Right by including such a limit in the Award Agreement evidencing
the Share Appreciation Right at the time it is granted.

6.4.    Method of Exercise. Share Appreciation Rights shall be exercised by a
Participant only by giving notice in the form and to the Person designated by
the Company, specifying the number of Shares with respect to which the Share
Appreciation Right is being exercised. If requested by the Committee, the
Participant shall deliver the Award Agreement evidencing the Share Appreciation
Right being exercised, which shall endorse thereon a notation of such exercise
and return such Award Agreement to the Participant.

6.5.    Form of Payment. Payment of the amount payable upon exercise of a Share
Appreciation Right may be made in the discretion of the Committee solely in
whole Shares in a number determined at their Fair Market Value on the last
business day preceding the date of exercise of the Share Appreciation Right,
solely in cash or in a combination of cash and Shares. If the Committee decides
to make full payment in Shares and the amount payable results in a fractional
Share, payment for the fractional Share will be made in cash.

 

  7. Dividend Equivalent Rights.

The Committee may grant Dividend Equivalent Rights, either in tandem with an
Award or as a separate Award, to Eligible Individuals in accordance with the
Plan. The terms and conditions applicable to each Dividend Equivalent Right
shall be specified in the Award Agreement evidencing the Award. Amounts payable
in respect of Dividend Equivalent Rights may be payable currently or, if
applicable, deferred until the lapsing of restrictions on such Dividend
Equivalent Rights or until the vesting, exercise, payment, settlement or other
lapse of restrictions on the Award to which the Dividend Equivalent Rights
relate. In the event that the amount payable in respect of Dividend Equivalent
Rights is to be deferred, the Committee shall determine whether such amounts are
to be held in cash or reinvested in Shares or deemed (notionally) to be
reinvested in Shares. Dividend Equivalent Rights may be settled in cash, Shares,
other Awards, other property or a combination of the foregoing, in a single
installment or multiple installments, as determined by the Committee. The terms
and conditions of any grants of Dividend Equivalent Rights as set forth in an
Award Agreement shall comply with the Nonqualified Deferred Compensation Rules.

 

  8. Restricted Shares; Restricted Share Units.

8.1.    Restricted Shares. The Committee may grant Restricted Shares to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement. Each Award Agreement shall contain such
restrictions, terms and conditions as the Committee may, in its discretion,
determine and (without limiting the generality of the foregoing) such Award
Agreements may require that an appropriate legend be placed on Share
certificates. Shares in a book entry account in Participant’s name may have
appropriate stop transfer instructions to the account custodian, administrator
or the Company’s corporate secretary as determined by the Committee in its sole
discretion. Restricted Shares shall be subject to the terms and provisions set
forth below in this Section 8.1.

 

14



--------------------------------------------------------------------------------

(a)    Rights of Participant. Restricted Shares granted pursuant to an Award
hereunder shall be issued in the name of the Participant as soon as reasonably
practicable after the Award is granted provided that the Participant has
executed an Award Agreement evidencing the Award and any other documents which
the Committee may require as a condition to the issuance of such Shares. At the
discretion of the Committee, Shares issued in connection with an Award of
Restricted Shares may be held in escrow by an agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise and as
set forth in the Award Agreement, upon the issuance of the Shares, the
Participant shall have all of the rights of a shareholder with respect to such
Shares, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares.

(b)    Terms and Conditions. Each Award Agreement shall specify the number of
Shares subject to the Restricted Share Award, the conditions which must be
satisfied in order for the Restricted Shares to vest and the circumstances under
which the Award will be forfeited.

(c)    Delivery of Shares. Upon the lapse of the restrictions on Restricted
Shares, the Committee shall take any action it determines is necessary to
evidence such lapse of restrictions which may include causing a share
certificate or evidence of book entry Shares to be delivered to the Participant
with respect to such Restricted Shares, free of all restrictions hereunder.

(d)    Treatment of Dividends. At the time Restricted Shares are granted, the
Committee may, in its discretion, determine that the payment to the Participant
of dividends, or a specified portion thereof, declared or paid on such Shares by
the Company shall be (i) deferred until the lapsing of the restrictions imposed
upon such Shares and (ii) held by the Company for the account of the Participant
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Restricted Shares) or held in cash. Payment of
deferred dividends in respect of Restricted Shares (whether held in cash or as
additional Restricted Shares), shall be made upon the lapsing of restrictions
imposed on the Shares in respect of which the deferred dividends were paid, and
any dividends deferred in respect of any Restricted Shares shall be forfeited
upon the forfeiture of such Shares.

8.2.    Restricted Share Unit Awards. The Committee may grant Awards of
Restricted Share Units to Eligible Individuals in accordance with the Plan, the
terms and conditions of which shall be set forth in an Award Agreement. Each
such Award Agreement shall contain such restrictions, terms and conditions as
the Committee may, in its discretion, determine. Awards of Restricted Share
Units shall be subject to the terms and provisions set forth below in this
Section 8.2.

 

15



--------------------------------------------------------------------------------

(a)    Payment of Awards. Each Restricted Share Unit shall represent the right
of the Participant to receive a payment upon vesting of the Restricted Share
Unit or on any later date specified by the Committee of an amount equal to the
Fair Market Value of a Share as of the date the Restricted Share Unit becomes
vested or such other date as determined by the Committee at the time the
Restricted Share Unit is granted. The Committee may, at the time a Restricted
Share Unit is granted, provide a limitation on the amount payable in respect of
each Restricted Share Unit. The Committee may provide for the settlement of
Restricted Share Units in cash or with Shares having a Fair Market Value equal
to the amount to which the Participant has become entitled or a combination
thereof.

 

  9. Performance Awards.

9.1.    Performance Units and Performance Share Units. The Committee may grant
Awards of Performance Units and/or Performance Share Units to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement.

(a)    Performance Units. Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Cycle and such other vesting conditions as may
be determined by the Committee (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the specified dollar amount or a percentage of the specified dollar amount
depending on the level of Performance Objective attained; provided, however,
that the Committee may at the time a Performance Unit is granted specify a
maximum amount payable in respect of a vested Performance Unit.

(b)    Performance Share Units. Performance Share Units shall be denominated in
Shares and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle and such other vesting conditions as may be
determined by the Committee, (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the Fair Market Value of a Share on the date the Performance Share Unit was
granted, the date the Performance Share Unit became vested or any other date
specified by the Committee or a percentage of such amount depending on the level
of Performance Objective attained; provided, however, that the Committee may at
the time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit.

(c)    Terms and Conditions; Vesting and Forfeiture. Each Award Agreement shall
specify the number of Performance Units or Performance Share Units to which it
relates, the Performance Objectives and other conditions which must be satisfied
in order for the Performance Units or Performance Share Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied and
the circumstances under which the Award will be forfeited; provided, however,
that no Performance Cycle for Performance Units or Performance Share Units shall
be less than one (1) year.

 

16



--------------------------------------------------------------------------------

(d)    Payment of Awards. Subject to Section 9.3(c), payment to Participants in
respect of vested Performance Share Units and Performance Units shall be made as
soon as practicable after the last day of the Performance Cycle to which such
Award relates or at such other time or times as the Committee may determine that
the Award has become vested. Such payments may be made entirely in Shares valued
at their Fair Market Value, entirely in cash, other Awards, other property or in
any combination of the foregoing as the Committee in its discretion shall
determine at any time prior to such payment; provided, however, that if the
Committee in its discretion determines to make such payment entirely or
partially in Restricted Shares, the Committee must determine the extent to which
such payment will be in Restricted Shares and the terms of such Restricted
Shares at the time the Award is granted.

9.2.    Performance-Based Restricted Shares. The Committee may grant
Performance-Based Restricted Shares to Eligible Individuals in accordance with
the Plan, the terms and conditions of which shall be set forth in an Award
Agreement. Each Award Agreement may require that an appropriate legend be placed
on Share certificates. Shares in a book entry account in Participant’s name may
have appropriate stop transfer instructions to the account custodian,
administrator or the Company’s corporate secretary as determined by the
Committee in its sole discretion. Performance-Based Restricted Shares shall be
subject to the following terms and provisions:

(a)    Rights of Participant. Performance-Based Restricted Shares shall be
issued in the name of the Participant as soon as reasonably practicable after
the Award is granted or at such other time or times as the Committee may
determine; provided, however, that no Performance-Based Restricted Shares shall
be issued until the Participant has executed an Award Agreement evidencing the
Award, and any other documents which the Committee may require as a condition to
the issuance of such Performance-Based Restricted Shares. At the discretion of
the Committee, Shares issued in connection with an Award of Performance-Based
Restricted Shares may be held in escrow by an agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise and as
set forth in the Award Agreement, upon issuance of the Shares, the Participant
shall have all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.

(b)    Terms and Conditions. Each Award Agreement shall specify the number of
Shares subject to the Performance-Based Restricted Share Award, the Performance
Objectives and other conditions which must be satisfied in order for the
Performance-Based Restricted Shares to vest, the Performance Cycle within which
such Performance Objectives must be satisfied and the circumstances under which
the Award will be forfeited; provided, however, that no Performance Cycle for
Performance-Based Restricted Shares shall be less than one (1) year.

 

17



--------------------------------------------------------------------------------

(c)    Treatment of Dividends. At the time the Performance-Based Restricted
Shares are granted, the Committee may, in its discretion, determine that the
payment to the Participant of dividends, or a specified portion thereof,
declared or paid on Shares represented by such Award which have been issued by
the Company to the Participant shall be (i) deferred until the lapsing of the
restrictions imposed upon such Performance-Based Restricted Shares and (ii) held
by the Company for the account of the Participant until such time. In the event
that dividends are to be deferred, the Committee shall determine whether such
dividends are to be reinvested in Shares (which shall be held as additional
Performance-Based Restricted Shares) or held in cash. If deferred dividends are
to be held in cash, there may be credited interest on the amount of the account
at such times and at a rate per annum as the Committee, in its discretion, may
determine. Payment of deferred dividends in respect of Performance-Based
Restricted Shares (whether held in cash or in additional Performance-Based
Restricted Shares), together with interest accrued thereon, if any, shall be
made upon the lapsing of restrictions imposed on the Performance-Based
Restricted Shares in respect of which the deferred dividends were paid, and any
dividends deferred (together with any interest accrued thereon) in respect of
any Performance-Based Restricted Shares shall be forfeited upon the forfeiture
of such Performance-Based Restricted Shares.

(d)    Delivery of Shares. Upon the lapse of the restrictions on
Performance-Based Restricted Shares awarded hereunder, the Committee shall take
any action it determines is necessary to evidence such lapse of restrictions
which may include causing a share certificate or evidence of book entry Shares
to be delivered to the Participant with respect to such Performance-Based
Restricted Shares, free of all restrictions hereunder.

9.3.    Performance Objectives.

(a)    Establishment. With respect to any Performance Awards intended to
constitute Performance-Based Compensation, Performance Objectives for
Performance Awards shall be objective and otherwise meet the requirements of
Section 162(m) of the Code and shall be expressed in terms of (i) earnings per
share (diluted or basic), (ii) operating income, (iii) return on equity or
assets, (iv) cash flow, (v) net cash flow, (vi) cash flow from operations; (vii)
EBITDA, (viii) revenues, (ix) revenue ratios; (x) cost reductions; (xi) cost
ratios; (xii) overall revenue or sales growth, (xiii) expense reduction or
management, (xiv) market position or share, (xv) total shareholder return, (xvi)
return on investment, (xvii) earnings before interest and taxes (EBIT), (xviii)
net income, (xix) return on net assets, (xx) economic value added, (xxi)
shareholder value added, (xxii) cash flow return on investment, (xxiii) net
operating profit, (xxiv) net operating profit after tax, (xxv) return on
capital, (xxvi) return on invested capital or (xxvii) any combination of the
foregoing. With respect to Performance Awards not intended to constitute
Performance-Based Compensation, Performance Objectives may be based on any of
the foregoing or any other performance criteria as may be established by the
Committee. Performance Objectives may be in respect of the performance of the
Company, any of its Subsidiaries, any of its Divisions or any combination
thereof. Performance Objectives may be absolute or relative (to prior
performance of the

 

18



--------------------------------------------------------------------------------

Company or to the performance of one or more other entities or external indices)
and may be expressed in terms of a progression within a specified range. In the
case of a Performance Award which is intended to constitute Performance-Based
Compensation, the Performance Objectives with respect to a Performance Cycle
shall be established in writing by the Committee by the earliest of (i) the date
on which the first quarter of the Performance Cycle has elapsed, (ii) the date
which is ninety (90) days after the commencement of the Performance Cycle and
(iii) such other date as may be required or permitted under Section 162(m) of
the Code, and in any event while the performance relating to the Performance
Objectives remain “substantially uncertain”.

(b)    Effect of Certain Events. The Committee may, at the time the Performance
Objectives in respect of a Performance Award are established, provide for the
manner in which performance will be measured against the Performance Objectives
to reflect the impact of specified events, including any one or more of the
following with respect to the Performance Cycle (i) the gain, loss, income or
expense resulting from changes in accounting principles or tax laws that become
effective during the Performance Cycle; (ii) the gain, loss, income or expense
reported publicly by the Company with respect to the Performance Cycle that are
extraordinary or unusual in nature or infrequent in occurrence; (iii) the gains
or losses resulting from and the direct expenses incurred in connection with,
the disposition of a business, or the sale of investments or non-core assets;
(iv) the gain or loss from all or certain claims and/or litigation and all or
certain insurance recoveries relating to claims or litigation; or (v) the impact
of investments or acquisitions made during the year or, to the extent provided
by the Committee, any prior year. The events may relate to the Company as a
whole or to any part of the Company’s business or operations, as determined by
the Committee at the time the Performance Objectives are established. Any
adjustments based on the effect of certain events are to be determined in
accordance with generally accepted accounting principles and standards, unless
another objective method of measurement is designated by the Committee and, in
respect of Performance Awards intended to constitute Performance-Based
Compensation, such adjustments shall be permitted only to the extent permitted
under Section 162(m) of the Code and the regulations promulgated thereunder
without adversely affecting the treatment of any Performance Award as
Performance-Based Compensation.

(c)    Determination of Performance. Prior to the vesting, payment, settlement
or lapsing of any restrictions with respect to any Performance Award, the
Committee shall certify in writing that the applicable Performance Objectives
have been satisfied to the extent necessary for such Award to qualify as
Performance-Based Compensation. In respect of a Performance Award, the Committee
may, in its sole discretion, reduce the amount of cash paid or number of Shares
to be issued or that have been issued and that become vested or on which
restrictions lapse. The Committee shall not be entitled to exercise any
discretion otherwise authorized hereunder with respect to any Performance Award
intended to constitute Performance-Based Compensation if the ability to exercise
such discretion or the exercise of such discretion itself would cause the
compensation attributable to such Awards to fail to qualify as Performance-Based
Compensation.

 

19



--------------------------------------------------------------------------------

  10. Share Awards, Other Share-Based Awards, Cash Awards and Substitute Awards.

10.1.    Share Awards. The Committee may grant a Share Award to any Eligible
Individual on such terms and conditions as the Committee may determine in its
sole discretion. Share Awards may be made as additional compensation for
services rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.

10.2.    Other Share-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Individuals such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of this Plan, including without
limitation convertible or exchangeable debt securities, other rights convertible
or exchangeable into Shares, purchase rights for Shares, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Shares or the value of securities of, or the performance of, specified
Subsidiaries of the Company. The Committee shall determine the terms and
conditions of such Other Share-Based Awards. Shares delivered pursuant to an
Award in the nature of a purchase right granted under this Section 10.2 shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Shares, other Awards, or
other property, as the Committee shall determine. Cash awards (“Cash Awards”),
as an element of or supplement to any other Award under this Plan, may also be
granted pursuant to this Section 10.2.

10.3.    Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Directors or
Consultants as a result of a merger, consolidation, acquisition or other
transaction by the Company or an Affiliate of another entity or the assets of
another entity. Notwithstanding anything contained in the Plan to the contrary,
Substitute Awards that are Options or Share Appreciation Rights may have
exercise prices less than the Fair Market Value of a Share on the date of the
substitution if such substitution complies with the Nonqualified Deferred
Compensation Rules and other applicable laws and exchange rules.

 

  11. Effect of Termination of Employment; Transferability.

11.1.    Termination. The Award Agreement evidencing the grant of each Award
shall set forth the terms and conditions applicable to such Award upon
Termination, which shall be as the Committee may, in its discretion, determine
at the time the Award is granted or at any time thereafter, and which terms and
conditions may include provisions regarding the treatment of an Award in the
event of a Termination by reason of a divestiture of any Subsidiary or Division
or other assets of the Company or any Subsidiary.

11.2.    Transferability of Awards and Shares.

(a)    Non-Transferability of Awards. Except as set forth in Section 11.2(c) or
(d) or as otherwise permitted by the Committee and as set forth in the

 

20



--------------------------------------------------------------------------------

applicable Award Agreement, either at the time of grant or at any time
thereafter, no Award shall be (i) sold, transferred or otherwise disposed of,
(ii) pledged or otherwise hypothecated or (iii) subject to attachment, execution
or levy of any kind; and any purported transfer, pledge, hypothecation,
attachment, execution or levy in violation of this Section 11.2 shall be null
and void.

(b)    Restrictions on Shares. The Committee may impose such restrictions on any
Shares acquired by a Participant under the Plan as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, restrictions under the requirements of
any share exchange or market upon which such Shares are then listed or traded
and restrictions under any blue sky or state securities laws applicable to such
Shares.

(c)    Transfers By Will or by Laws of Descent or Distribution. Any Award may be
transferred by will or by the laws of descent or distribution; provided,
however, that (i) any transferred Award will be subject to all of the same terms
and conditions as provided in the Plan and the applicable Award Agreement; and
(ii) the Participant’s estate or beneficiary appointed in accordance with this
Section 11.2(c) will remain liable for any withholding tax that may be imposed
by any federal, state or local tax authority.

(d)    Beneficiary Designation. Each Participant may, from time to time, name
one or more individuals (each, a “Beneficiary”) to whom any benefit under the
Plan is to be paid or who may exercise any rights of the Participant under any
Award granted under the Plan in the event of the Participant’s death before he
or she receives any or all of such benefit or exercises such Award. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such designation, benefits under Awards remaining unpaid
at the Participant’s death and rights to be exercised following the
Participant’s death shall be paid to or exercised by the Participant’s estate.
Notwithstanding anything to the contrary in this Section 11, an Incentive Stock
Option shall not be transferable other than by will or the laws of descent and
distribution.

(e)    Qualified Domestic Relations Orders. An Award may be transferred pursuant
to a domestic relations order entered or approved by a court of competent
jurisdiction upon delivery to the Company of written notice of such transfer and
a certified copy of such order.

 

  12. Adjustment upon Changes in Capitalization.

12.1.    In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the Plan and/or
any Award to prevent dilution or enlargement of the rights granted to, or
available for, Participants under the Plan, including with respect to the
following: (a) the maximum number and class of Shares or other shares or
securities with respect to which Awards may be granted under the Plan, (b) the

 

21



--------------------------------------------------------------------------------

maximum number and class of Shares or other shares or securities that may be
issued upon exercise of Incentive Share Options, (c) the maximum number and
class of Shares or other shares or securities with respect to which Awards may
be granted to any Eligible Individual in any calendar year, (d) the number and
class of Shares or other shares or securities, cash or other property which are
subject to outstanding Awards granted under the Plan and the exercise price
therefore, if applicable, and (e) the Performance Objectives.

12.2.    Any such adjustment in the Shares or other share or securities (a)
subject to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code, (b) subject to outstanding Awards
that are intended to qualify as Performance-Based Compensation shall be made in
such a manner as not to adversely affect the treatment of the Awards as
Performance-Based Compensation and (c) with respect to any Award that is not
subject to the Nonqualified Deferred Compensation Rules, in a manner that would
not subject the Award to the Nonqualified Deferred Compensation Rules and, with
respect to any Award that is subject to the Nonqualified Deferred Compensation
Rules, in a manner that complies with the Nonqualified Deferred Compensation
Rules.

12.3.    If, by reason of a Change in Capitalization, pursuant to an Award, a
Participant shall be entitled to, or shall be entitled to exercise an Option
with respect to, new, additional or different shares or securities of the
Company or any other corporation, such new, additional or different shares shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the Shares subject to the Award, prior to such
Change in Capitalization.

 

  13. Effect of a Corporate Transaction.

13.1.    Except as otherwise provided in the applicable Award Agreement, in the
event of a Corporate Transaction, the Committee may, in its sole discretion, and
on such terms and conditions as it deems appropriate, take any one or more of
the following actions with respect to any outstanding Award, which need not be
uniform with respect to all Participants and/or Awards:

(a)    continuation or assumption of such Award by the Company (if it is the
surviving corporation) or by the successor or surviving corporation or its
parent;

(b)    substitution or replacement of such Award by the successor or surviving
corporation or its parent with cash, securities, rights or other property to be
paid or issued, as the case may be, by the successor or surviving corporation
(or a parent or subsidiary thereof), with substantially the same terms and
conditions (including vesting) and value as such Award, except that the
Committee may deem any applicable performance targets or criteria with respect
thereto to be satisfied as of immediately prior to the Corporate Transaction or
measure the performance targets or criteria as of the Corporate Transaction;

 

22



--------------------------------------------------------------------------------

(c)    acceleration of the vesting of such Award and the lapse of any
restrictions thereon and, in the case of an Option or Share Appreciation Right,
acceleration of the right to exercise such Award during a specified period (and
the termination of such Option or Share Appreciation Right without payment of
any consideration therefor to the extent such Award is not timely exercised), in
each case, upon (A) the Participant’s involuntary Termination (including upon a
termination of the Participant’s employment by the Company (or a successor
corporation or its parent) without Cause (as defined herein or under an
employment agreement), or to the extent applicable by the Participant for “good
reason”, as such term may be defined in the applicable Award Agreement and/or
the Participant’s employment agreement, offer letter, or other similar
documents) on or within a specified period (but not less 24 months) following
such Corporate Transaction or (B) in the event the successor or surviving
corporation (or its parent) does not continue or assume such Award;

(d)    in the case of a Performance Award, determination of the level of
attainment of the applicable performance condition(s); and

(e)    cancellation of such Award in consideration of a payment, with the form,
amount and timing of such payment determined by the Committee in its sole
discretion, subject to the following: (A) such payment shall be made in cash,
securities, rights and/or other property; (B) the amount of such payment shall
equal the value of such Award, as determined by the Committee in its sole
discretion; provided that, in the case of an Option or Share Appreciation Right,
if such value equals the Intrinsic Value of such Award, such value shall be
deemed to be valid; provided further that, if the Intrinsic Value of an Option
or Share Appreciation Right is equal to or less than zero, the Committee may, in
its sole discretion, provide for the cancellation of such Award without payment
of any consideration therefor (for the avoidance of doubt, in the event of a
Change in Control, the Committee may, in its sole discretion, terminate any
Option or Share Appreciation Right for which the exercise or hurdle price is
equal to or exceeds the per Share value of the consideration to be paid in the
Change in Control transaction without payment of consideration therefor); and
(C) such payment shall be made promptly following such Change in Control or on a
specified date or dates following such Change in Control.

 

  14. Interpretation.

14.1.    Section 16 Compliance. The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Award Agreement in a manner
consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.

14.2.    Compliance with Section 409A and Section 457A. All Awards granted under
the Plan are intended to be exempt from the Nonqualified Deferred Compensation
Rules or, if subject to the Nonqualified Deferred Compensation Rules, to be
administered, operated and construed in compliance with the Nonqualified
Deferred Compensation Rules. Notwithstanding

 

23



--------------------------------------------------------------------------------

this or any other provision of the Plan to the contrary, the Committee may amend
the Plan or any Award granted hereunder in any manner or take any other action
that it determines, in its sole discretion, is necessary, appropriate or
advisable (including replacing any Award) to cause the Plan or any Award granted
hereunder to comply with the Nonqualified Deferred Compensation Rules or to not
be subject to the Nonqualified Deferred Compensation Rules. Any such action,
once taken, shall be deemed to be effective from the earliest date necessary to
avoid a violation of the Nonqualified Deferred Compensation Rules and shall be
final, binding and conclusive on all Eligible Individuals and other individuals
having or claiming any right or interest under the Plan. Neither this Section
14.2 nor any other provision of the Plan is or contains a representation as to
any Participant regarding the tax consequences of the grant, vesting or sale of
any Award (or the Shares underlying such Award) granted hereunder, and should
not be interpreted as such. Subject to any other restrictions or limitations
contained herein, in the event that a “specified employee” (as defined under the
Nonqualified Deferred Compensation Rules) becomes entitled to a payment under an
Award that provides for a deferral of compensation under the Nonqualified
Deferred Compensation Rules on account of a “separation from service” (as
defined under the Nonqualified Deferred Compensation Rules), to the extent
required by the Code, such payment shall not occur until the date that is six
months plus one day from the date of such separation from service. Any amount
that is otherwise payable within the six-month period described herein will be
aggregated and paid in a lump sum without interest.

14.3.    Section 162(m). Unless otherwise determined by the Committee at the
time of grant, each Option, Share Appreciation Right and Performance Award
granted to an Eligible Individual who is also a Covered Employee is intended to
be Performance Based Compensation. Unless otherwise determined by the Committee,
if any provision of the Plan or any Award Agreement relating to an Award that is
intended to be Performance-Based Compensation does not comply or is inconsistent
with Section 162(m) of the Code or the regulations promulgated thereunder
(including IRS Regulation § 1.162-27), such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable in connection with any such Award
upon the attainment of the Performance Objectives.

 

  15. Term; Plan Termination and Amendment of the Plan; Modification of Awards.

15.1.    Term. The Plan shall terminate on the Plan Termination Date and no
Award shall be granted after that date. The applicable terms of the Plan and any
terms and conditions applicable to Awards granted prior to the Plan Termination
Date shall survive the termination of the Plan and continue to apply to such
Awards.

15.2.    Plan Amendment or Plan Termination. Prior to the Plan Termination Date,
the Board may earlier terminate the Plan and the Board may at any time and from
time to time amend, modify or suspend the Plan; provided, however, that:

(a)    no such amendment, modification, suspension or termination shall impair
or adversely alter any Awards theretofore granted under the Plan, except with
the

 

24



--------------------------------------------------------------------------------

consent of the Participant, nor shall any amendment, modification, suspension or
termination deprive any Participant of any Shares which he or she may have
acquired through or as a result of the Plan; and

(b)    to the extent necessary under any applicable law, regulation or exchange
requirement, no other amendment shall be effective unless approved by the
shareholders of the Company in accordance with applicable law, regulation or
exchange requirement.

For purposes of clarity, any adjustments made to Awards pursuant to Section 12
or 13 shall be deemed not to impair or adversely alter Awards or deprive any
Participant of Shares and therefore may be made without the consent of affected
Participants.

15.3.    Modification of Awards. No modification of an Award shall adversely
alter or impair any rights or obligations under the Award without the consent of
the Participant.

 

  16. Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of options otherwise than under the Plan, and such arrangements may be
either applicable generally or only in specific cases.

 

  17. Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a)    give any person any right to be granted an Award other than at the sole
discretion of the Committee;

(b)    limit in any way the right of the Company or any of its Subsidiaries to
terminate the employment of or the provision of services by any person at any
time;

(c)    be evidence of any agreement or understanding, express or implied, that
the Company will pay any person at any particular rate of compensation or for
any particular period of time; or

(d)    be evidence of any agreement or understanding, express or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.

 

25



--------------------------------------------------------------------------------

  18. Regulations and Other Approvals; Governing Law.

18.1.    Governing Law. Except as to matters of United States federal law, the
Plan and the rights of all persons claiming hereunder shall be construed and
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles thereof.

18.2.    Compliance with Law.

(a)    The obligation of the Company to sell or deliver Shares with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(b)    The Board may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain for Eligible Individuals granted Incentive Stock Options the tax
benefits under the applicable provisions of the Code and regulations promulgated
thereunder.

(c)    Each grant of an Award and issuance of Shares or other settlement of an
Award is subject to compliance with all applicable federal, state and foreign
law. Further, if at any time the Committee determines, in its discretion, that
the listing, registration or qualification of Shares issuable pursuant to the
Plan is required by any securities exchange or under any federal, state or
foreign law, or that the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Shares, no Awards shall be or shall be deemed to be
granted or payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions that are not acceptable to the Committee. Any person
exercising an Option or receiving Shares in connection with any other Award
shall make such representations and agreements and furnish such information as
the Board or Committee may request to assure compliance with the foregoing or
any other applicable legal requirements.

18.3.    Transfers of Plan Acquired Shares. Notwithstanding anything contained
in the Plan or any Award Agreement to the contrary, in the event that the
disposition of Shares acquired pursuant to the Plan is not covered by a then
current registration statement under the Securities Act and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder. The Committee may require any individual receiving
Shares pursuant to an Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder. The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

 

26



--------------------------------------------------------------------------------

  19. Miscellaneous.

19.1.    Forfeiture Events and Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events or as required by law, in
addition to any otherwise applicable forfeiture provisions that apply to the
Award In addition, the Plan is subject to any written clawback policies the
Company, with the approval of the Board, may adopt. Any such policy may subject
a Participant’s Awards and amounts paid or realized with respect to Awards under
the Plan to reduction, cancellation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to the Plan.

19.2.    Multiple Agreements. The terms of each Award may differ from other
Awards granted under the Plan at the same time or at some other time. The
Committee may also grant more than one Award to a given Eligible Individual
during the term of the Plan, either in addition to or, subject to Section 3.5,
in substitution for one or more Awards previously granted to that Eligible
Individual.

19.3.    Withholding of Taxes.

(a)    The Company or any of its Subsidiaries may withhold from any payment of
cash or Shares to a Participant or other person under the Plan an amount
sufficient to cover any withholding taxes which may become required with respect
to such payment or take any other action it deems necessary to satisfy any
income or other tax withholding requirements as a result of the grant, exercise
or settlement of any Award under the Plan. The Company or any of its
Subsidiaries shall have the right to require the payment of any such taxes and
require that any person furnish information deemed necessary by the Company or
any of its Subsidiaries to meet any tax reporting obligation as a condition to
exercise or before making any payment or the issuance or release of any Shares
pursuant to an Award. The authority provided to the Company and any of its
Subsidiaries under this Section 19.3 shall include the authority to, in the
discretion of the Committee with respect to any Participant who is subject to
Rule 16b-3 (which Committee, for these purposes, shall be comprised of two or
more Nonemployee Directors or the full Board and which such discretion may not
be delegated to management), purchase (subject to the requirements of Bermuda
law), sell or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of a Participant’s tax obligations, either on a
mandatory or elective basis; provided, that if such tax obligations are
satisfied through the purchase of Shares that were issued to the Participant
pursuant to an Award (or through the surrender of Shares by the Participant to

 

27



--------------------------------------------------------------------------------

the Company), the number of Shares that may be so purchased (or surrendered)
shall be limited to the number of Shares that have an aggregate Fair Market
Value on the date of purchase equal to the aggregate amount of such tax
liabilities determined based on the applicable minimum statutory withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, as determined by the Committee. If specified in an Award Agreement at the
time of grant or otherwise approved by the Committee, a Participant may, in
satisfaction of his or her obligation to pay withholding taxes in connection
with the exercise, vesting or other settlement of an Award, elect to (i) make a
cash payment to the Company, (ii) permit the purchase (subject to the
requirements of Bermuda law) of a portion of the Shares that have become vested
or (iii) surrender Shares owned by the Participant prior to the exercise,
vesting or other settlement of an Award, in each case having an aggregate Fair
Market Value equal to the withholding taxes.

(b)    If a Participant makes a disposition, within the meaning of Section
424(c) of the Code and regulations promulgated thereunder, of any Share or
Shares issued to such Participant pursuant to the exercise of an Incentive Stock
Option within the two-year period commencing on the day after the date of the
grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Participant pursuant to such exercise,
the Participant shall, within ten (10) days of such disposition, notify the
Company thereof, by delivery of written notice to the Company at its principal
executive office.

19.4.    Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award granted under the Plan.

19.5.    Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

[Remainder of page intentionally left blank.]

 

28